DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action corrects a typographical error on the PTOL-37 cover sheet in the Notice of Allowance dated 25 May 2022.

Allowable Subject Matter
Claims 1, 2 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, and claims 2, 4-10 and 12-17 which depend therefrom, and as previously noted in the Non-Final Rejection dated 4 January 2022 and the Notice of Allowance dated 25 May 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the bonding member is provided with a third opening portion which communicates from the second opening portion and is provided with the conductive member. One such as Lamy et al (US Patent Application Publication 2010/0013060), previously cited, disclose a semiconductor apparatus comprising a first substrate 10 that has a first surface and a second surface on an opposite side to the first surface and an insulating layer 22 and a conductive member 26 that are provided in the through hole, wherein the through hole includes a first opening portion 16 formed in the first substrate and a second opening 20 provided between the first opening portion and the second surface [see Figs. 1b-1f; see also paragraphs 0038 and 0041], the first opening portion and the second opening portion each have a tapered shape whose opening width decreases from the first surface to the second surface, and a first taper angle formed by a side surface of the first opening portion and a plane parallel to the second surface is smaller than a second taper angle formed by a side surface of the second opening and a plane parallel to the second surface [see Fig. 1f]. Furthermore one such as Noda et al (US Patent Application Publication 2013/0313674) disclose a similar apparatus comprising a substrate 11 having a through hole extending therethrough and a second substrate 12 bonded to the second surface of the first substrate via a bonding member 13. However, neither Lamy et al nor Noda et al disclose wherein the bonding member is provided with a third opening portion which communicates from the second opening portion and is provided with the conductive member.
Regarding independent claims 18 and 26, and claims 19-25 which depend therefrom, and as previously noted in the Non-Final Rejection dated 4 January 2022 and the Notice of Allowance dated 25 May 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein an insulator is provided between the bonding member and the second surface. One such as Lamy et al, previously cited, disclose a semiconductor apparatus comprising a first substrate 10 that has a first surface and a second surface on an opposite side to the first surface and an insulating layer 22 and a conductive member 26 that are provided in the through hole, wherein the through hole includes a first opening portion 16 formed in the first substrate and a second opening 20 provided between the first opening portion and the second surface [see Figs. 1b-1f; see also paragraphs 0038 and 0041], wherein the first opening portion and the second opening portion each have a tapered shape whose opening width decreases from the first surface to the second surface, wherein a first taper angle formed by a side surface of the first opening portion and a plane parallel to the second surface is smaller than a second taper angle formed by a side surface of the second opening and a plane parallel to the second surface [see Fig. 1f]. Furthermore, one such as Noda et al, previously cited, disclose a similar apparatus comprising a substrate 11 having a through hole extending therethrough and a second substrate 12 bonded to the second surface of the first substrate via a bonding member 13. However, neither Lamy et al nor Noda et al disclose wherein an insulator is provided between the bonding member and the second surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899